[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
In 1983, defendant-appellant Albert Major pleaded guilty to illegal processing of drug documents. He was incarcerated for this crime and was paroled in July 1998. In October 1998, he failed to report to his parole officer and was charged with escape under R.C. 2921.34. After filing a motion to dismiss the charge, which was denied, he pleaded no contest. The trial court found him guilty and sentenced him to six months' community control.
Major now appeals, asserting in his sole assignment of error that the court erred in denying the motion to dismiss. We agree.
In State v. Snell (May 14, 1999), Hamilton App. No. C-980588, unreported, this court held that R.C. 2967.021(A) prohibits a parolee released from a term of imprisonment that began before July 1, 1996, from being charged with the crime of escape, even if the alleged offense occurred after March 1998. Here, the state concedes that Snell is dispositive of Major's issue on appeal. The state, though, asks us to reconsiderSnell. But we decline to do so. We hold, based on the authority of Snell, that the trial court should have granted Major's motion to dismiss. Major's sole assignment is affirmed.
Therefore, the judgment of the trial court is reversed, and Major is discharged from further prosecution for the charged offense of escape.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
PAINTER, P.J., SUNDERMANN and WINKLER, JJ.
To the Clerk:
Enter upon the Journal of the Court on February 9, 2000
per order of the Court.
Presiding Judge